DETAILED ACTION
This office action is in response to an amendment filed 11/1/2021 wherein claims 1-5, 9-18, 21 and 22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-18, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11-13, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

In regard to claim 5, the claim specifies comparing the determined center line with a pre-determined center line, applying a smoothing process to the compared center line, and rendering the smoothed center line. When reviewing the specification, the examiner failed to find any support for this claim. Specifically, there appears to be no mention within the specification of the “pre-determined center line”. Additionally, there is no disclosure for the claimed “smoothing process”. The only time the word “smooth” is used within the specification appears to be in ¶0342, and there is no mention within that disclosure of applying any sort of smoothing process to a center line that is compared with a pre-determined center line. Therefore the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regard to claim 11, the claim specifies a first preset distance and a second preset distance wherein based on the turn point existing within the first preset distance, control the display unit to display an first item indicating an exit direction of the turn point, and based on the turn point existing between the first preset distance and the second preset distance, control the display unit to display a second item indicating an exit direction of the turn point. When reviewing the specification, the examiner failed to find any support for multiple preset distances within a single embodiment wherein based on a turn point existing within a first preset distance, first information is displayed and based on the turn point existing between the first preset distance and a second preset distance, second information is displayed. Specifically, multiple embodiments include references to “preset distances”, but the specification does not describe the instant claim’s limitations of multiple preset distances including a first preset distance and a second present distance wherein both preset distances are used to determine whether to display first information or second information. Therefore the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

In regard to claim 12, this claim is rejected as being dependent upon a previously rejected claim. 

In regard to claim 13, this claim is rejected as being dependent upon a previously rejected claim.

In regard to claim 18, this claim is rejected for the same reasons listed in the rejection of claim 5. 


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 12, lines 3-4 state “to display the item”. However, claim 11 (upon which this claim depends) specifies a “first item” and a “second item”. Therefore by referring to “the item” it is unclear whether said item is the first item or the second item. Therefore the metes and bounds of the claim cannot be determined rendering it indefinite. 

In regard to claim 13, line 4 states “to display the item”. However, claim 11 (upon which this claim depends) specifies a “first item” and a “second item”. Therefore by referring to “the item” it is unclear whether said item is the first item or the second item. Therefore the metes and bounds of the claim cannot be determined rendering it indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt).

In regard to claim 1, Kumon discloses a display device for a vehicle [¶0038; in-vehicle system...  display control ECU 42], the display device comprising: 
	a display unit [¶0047; a head-up display (hereinafter called the HUD) 56]; and 
	a controller [¶0047; Connected to the display control ECU 42 are a head-up display (hereinafter called the HUD) 56] configured to: 
	receive an image of a road in which the vehicle is located [¶0041; camera 24 captures, with plural cameras, images of the area around the host vehicle and outputs the images it has captured] and trajectory information providing a trajectory of vehicle movement [¶0042; vehicle traveling state detection sensor group 26 includes, as plural sensors that acquire information about the traveling state of the host vehicle, a steering angle sensor 28 that detects the steering angle of the host vehicle, a vehicle speed sensor 30 that detects the traveling speed of the host vehicle, and an acceleration sensor 32 that detects acceleration applied to the host vehicle. ¶0057; ECU 42 acquires an array of coordinates of future positions of the host vehicle from the autonomous driving ECU 34], 
	detect one or more lanes of the road [¶0053; information on the lanes being identified by the autonomous driving ECU 34. The lane information includes information relating to the host vehicle's lane in which the host vehicle is traveling (i.e., information such as whether the lane is straight or curved) and information relating to adjacent lanes adjacent to the right and left of the host vehicle's lane (i.e., information on whether or not there are adjacent lanes)], 
	adjust a width of a virtual road image [¶0056; In the first-person single-lane display image and the third-person multi-lane display image, the road width lines 62 that simulates lane boundary lines are displayed, so, for example, when the host vehicle comes to a curve in the road on which it is traveling, the road width lines 62 change from the display illustrated in FIG. 6 to the display illustrated in FIG. 7, and when the host vehicle comes to a fork in the road on which it is traveling, the road width lines 62 change from the display illustrated in FIG. 6 to the display illustrated in FIG. 9], 
	determine a center line of the virtual road image based on at least one of the detected one or more lanes and the trajectory information [¶0057-¶0059; ECU 42 acquires an array of coordinates of future positions of the host vehicle from the autonomous driving ECU 34 and selects future positions at which to display markers 66 (see FIG. 5, etc.)... array of markers 66 at 1-second intervals with respect to the array of coordinates of future positions received from the autonomous driving ECU 34 is generated... ECU 42 generates an array of new markers 66 using as a reference the new position of the host vehicle. ¶0081; markers 66 are configured to have the shape of a rhomboid, the markers 66 are not limited to this and may also be configured to have another shape, such as a circular shape or an elliptical shape], 
	generate the virtual road image with the adjusted width and the determined center line [¶0012-¶0013; display control unit may be configured to display, on the display unit, a band-like trajectory line having a width direction that is aligned with a vehicle width direction of the host vehicle, having a length direction that is aligned with an array of the future positions of the host vehicle, and which contains the marker. ¶0061; on the first-person single-lane display image and the third-person multi-lane display image the markers 66 are displayed in positions corresponding to the future positions of the host vehicle and the array of markers 66 advances forward (i.e., moves downward on the displays) in accordance with the travel of the host vehicle and toward the reference position corresponding to the host vehicle. This results in a display in which the array of markers 66 placed on the road], and 
	display the generated virtual road image on the display unit [¶0073; display control ECU 42 displays the markers 66, the trajectory line 68, and the road width lines 62 on the HUD 56. ¶0012-¶0013, ¶0061-¶0063; display control ECU 42 displays on the first-person single-lane display image and the third-person multi-lane display image a band-like trajectory line 68 whose width direction is aligned with the vehicle width direction of the host vehicle, whose length direction is aligned with the array of future positions of the host vehicle, and which contains the array of markers 66].
	Although Kumon discloses using sensors, including cameras, in order to determine vehicle environment information, Kumon does not elaborate on determining lanes specifically from captured images. Additionally, although it is clear that the width of the generated path of Kumon can change depending on trajectory, Kumon does not explicitly disclose adjust a width of a virtual road image based on ... the trajectory information corresponding to a preset condition. However Sorstedt discloses, 
	detect one or more lanes of the road based on the received image of the road [¶0031;   landmark may be an advantage to use to measure the exact position of the vehicle. The landmark is identified by means of the internal and/or external sensors in the vehicle, e.g. sensors in the form of cameras. ¶0082-¶0085; positioning filter estimates the vehicle position by matching the sensor measurements of landmarks with the exact positions of the landmarks stored in the map... cameras, may be used for sensing or capturing landmarks in the surroundings, such as traffic signs, and/or may be used for sensing or capturing lines on the road etc. ¶0097; ego vehicle position may be expressed in a curved coordinate system (xt; yt) as is shown in FIG. 2. Here, xt is the longitudinal position along the road at time t, and yt is the lateral position in the lane], 
	adjust a width of a virtual road image [¶0119; system or unit 809 may comprise an adjustment unit 812 configured to adjust a width and a heading angle of a drivable portion of the two dimensional virtual representation of the road] based on at least one of (i) the detected one or more lanes or (ii) the trajectory information [¶0119; adjustment of the width and heading angle is based on the position uncertainty value and the heading angle uncertainty value. ¶0123-¶0126; width and a heading angle of a drivable portion of the two dimensional virtual representation of the road is adjusted in an adjustment unit, wherein the adjustment of the width and heading angle is based on the position uncertainty value and the heading angle uncertainty value] corresponding to a preset condition [¶0038; adjustment unit is configured to adjust the width and angle of the drivable portion of the road at predetermined time intervals. ¶0053; accumulated portions determined to be drivable, to be a portion in which the amount of samples generated with the respective position estimate and the respective heading angle estimate is higher than a certain threshold. ¶0048-¶0051; heading angle uncertainty value is based on the amount of samples generated with the respective heading angle estimate], and 
	display the generated virtual road image on the display unit [¶0119; two dimensional virtual representation may comprise an image or images presented on a screen or display, and/or may be provided to a vehicle autonomous driving system or arrangement for use in autonomous control of the vehicle].
	Specifically, as noted above and throughout the reference as a whole, Kumon discloses a display for a vehicle including a head's up display. Various sensors, including cameras, capturing data representing the vehicle's surroundings as well as the vehicle's current heading/steering angle and current vehicle speed. Based on the sensor data, the vehicle's position relative to one or more lanes is determined. An image is generated wherein the image is a band-like trajectory having a width and containing an array of markers along the center of the band. As can be seen in Fig.10, an array of center positions forms a line and one of ordinary skill in the art would appreciate that as the displayed markers represent a portion of the trajectory line shown in Fig.10, at least a portion of the determined center line shown in Fig.10 is displayed. Additionally/alternatively, as noted in ¶0081 the shape of the markers is not limited and may be other conceivable shapes and thus one of ordinary skill in the art would readily appreciate that the shape of the markers may be a long narrow mark/band and thus a "line".  Additionally/alternatively, as the shape of the markers is a rhomboid and as well known in the art, a 
	Although it is clear when comparing Fig.6 through Fig.9 of Kumon that the width of the generated image changes based on trajectory information, Kumon does not elaborate on adjusting the width based on the trajectory corresponding to a preset condition. Additionally although Kumon discloses that the sensor data can be used to determine the lanes/vehicle position wherein the sensors are cameras, Kumon does not elaborate on image processing for line/lane detection. 
	Sorstedt, like Kumon, discloses a system for a vehicle including a plurality of sensors for capturing the vehicle's surroundings. As noted above Sorstedt discloses that images from one or more sensors, including cameras, can be processed to determine landmarks including road lane lines wherein the vehicle's position relative to one or more lanes is determine from the landmarks. Sorstedt further discloses generating a virtual image which is a road trajectory band with a width wherein the width of the band is adjusted based on uncertainty of the vehicle's position in the lanes, and thus based on the detected lanes, as well as uncertainty information of the heading (trajectory) information. The examiner notes that as disclosed by Sorstedt, the uncertainty of trajectory information is only determined for set time intervals, and thus the trajectory information used to adjust the width of the virtual image corresponds to a "preset condition". Additionally/alternatively, it is determined whether or not a path is drivable when generating the width of the virtual image based on an amount of samples generated with the respective position estimate and the respective heading angle estimate being compared with a threshold, and thus corresponding to a "preset condition". 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon with the image processing as disclosed by Sorstedt in order to allow for accurate self localization of the vehicle [Sorstedt ¶0031, ¶0082-¶0093]. As disclosed by Sorstedt, using multiple types of sensor data including image data allows for an accurate localization of the vehicle which can assist in determining the drivable area relative to the vehicle. It would have additionally been obvious to a person having ordinary skill in the art before the 

In regard to claim 2, Kumon in view of Sorstedt discloses the display device of claim 1. Kumon further discloses, 
	wherein the display unit comprises a Head-Up Display (HUD) configured to display the virtual road image by projecting the virtual road image onto a windshield of the vehicle [¶0047, ¶0054], and 
	wherein the controller is configured to control the HUD to display the virtual road image on a region of the windshield, the windshield through which the road is seen [¶0047, ¶0054, Fig.2, Fig.13].

In regard to claim 3, Kumon in view of Sorstedt discloses the display device of claim 1. Kumon in view of Sorstedt further discloses, 
	wherein the display unit is configured to display the received image of the road on a screen [Kumon Fig.2, Fig.5A, Fig.5B, Fig.13, ¶0047-¶0048, Sorstedt ¶0119], and 
	wherein the controller is configured to control the display unit to display the virtual road image on a region corresponding to the road within the displayed image of the road [Kumon Fig.2, Fig.5A, Fig.5B, Fig.13, ¶0047-¶0048, ¶0054. Sorstedt Fig.3 through Fig.5, ¶0116-¶0126].
	See claim 1 for motivation to combine. 

In regard to claim 4, Kumon in view of Sorstedt discloses the display device of claim 1. Kumon in view of Sorstedt further discloses, 
	wherein, the detected one or more lanes comprise at least one of a number of the detected lanes [Kumon ¶0053. Sorstedt ¶0097, ¶0105] or a quality of the detected lanes [Sorstedt ¶0029, ¶0033], and [Kumon ¶0042. Sorstedt ¶0043-¶0044]. 
	See claim 1 for motivation to combine. 

In regard to claim 9, Kumon in view of Sorstedt discloses the display device of claim 1. Kumon in view of Sorstedt further discloses, 
	wherein the controller is configured to display the virtual road image with reference to a position of the vehicle within the road [Kumon Fig.2, Fig.5A, Fig.5B, Fig.13, ¶0047-¶0048, ¶0054. Sorstedt Fig.3 through Fig.5, ¶0116-¶0126].
	See claim 1 for motivation to combine. 

In regard to claim 16, this claim is drawn to a method corresponding to the device of claim 1 wherein claim 16 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 17, this claim is drawn to a method corresponding to the device of claim 4 wherein claim 17 contains the same limitations as claim 4 and is therefore rejected upon the same basis. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt) in view of Behrendt et al. (US 2018/0283892) (hereinafter Behrendt).

In regard to claim 5, Kumon in view of Sorstedt discloses the display device of claim 1. Kumon further discloses, 
	apply a smoothing process to the center line [¶0062], and 
	render the smoothed center line [¶0063]. 
	Neither Kumon nor Sorstedt explicitly disclose, wherein the controller is configured to: compare the determined center line with a pre-determined center line, apply a smoothing process to the compared center line. However Behrendt discloses, 
 [¶0030-¶0033; matches of detected lane markers 520 to all map lane markers are added based on a matching range threshold... perpendicular average distance between line segments is used as a matching criterion... Line segments in image space are repeatedly matched based on overlap and perpendicular average distance], 
	apply a smoothing process to the compared center line [Fig.6, Fig.7; center lines in Fig.7 are aligned/blended when compared with the two separate center lines in Fig.6. ¶0036; detected lane markers 605 are closely matched with the actual lane markers in the camera image], and 
	render the smoothed center line [¶0023-¶0024; input/output interface 220 is configured to communicate with the sensor 115, the map database 120, and the vehicle control system 125. Fig.7. ¶0027; labelled image is then used to assist in navigation of the vehicle 100 (block 335). ¶0033]. 
	Specifically, as noted above Behrendt discloses that road lines (including the center lines) are detected from images and portions thereof are compared with road lines received from map data (i.e. "predetermined" lines). A matching process is performed wherein final output lines are merged/aligned (i.e. "smoothed"). For example, as can be seen in Fig.6 the lines prior to the matching/aligning process appear jagged and not aligned while in Fig.7 the lines are aligned and thus smoothed relative to Fig.6. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt with the smoothing as disclosed by Behrendt in order to allow for refining and correction of lane estimates thereby allowing highly accurate detection of lane markers [Behrendt ¶0001-¶0007, ¶0025-¶0026]. As disclosed by Behrendt, using multiple detected lanes and fusing the lanes into a single measurement allows accurate mapping of the lane markers within the environment. 

In regard to claim 18, Kumon in view of Sorstedt discloses the method of claim 17. Kumon further discloses, wherein determining the center line further comprises: 
	applying a smoothing process to the center line [¶0062], and 
	rendering the smoothed center line  [¶0063]. 

	comparing the determined center line with a pre-determined center line [¶0030-¶0033; matches of detected lane markers 520 to all map lane markers are added based on a matching range threshold... perpendicular average distance between line segments is used as a matching criterion... Line segments in image space are repeatedly matched based on overlap and perpendicular average distance], 
	applying a smoothing process to the compared center line [Fig.6, Fig.7; center lines in Fig.7 are aligned/blended when compared with the two separate center lines in Fig.6. ¶0036; detected lane markers 605 are closely matched with the actual lane markers in the camera image], and 
	rendering the smoothed center line [¶0023-¶0024; input/output interface 220 is configured to communicate with the sensor 115, the map database 120, and the vehicle control system 125. Fig.7. ¶0027; labelled image is then used to assist in navigation of the vehicle 100 (block 335). ¶0033]. 
	See claim 5 for elaboration on Behrendt. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Kumon in view of Sorstedt with the smoothing as disclosed by Behrendt in order to allow for refining and correction of lane estimates thereby allowing highly accurate detection of lane markers [Behrendt ¶0001-¶0007, ¶0025-¶0026]. As disclosed by Behrendt, using multiple detected lanes and fusing the lanes into a single measurement allows accurate mapping of the lane markers within the environment. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt) in view of Homma (US 2017/0039438).

In regard to claim 10, Kumon in view of Sorstedt discloses the display device of claim 1, Kumon further discloses, wherein the controller is configured to: 
[¶0042] and information related to a destination route [¶0040;  navigation system 20 performs a process that displays the host vehicle's position on a map and provides directions to the host vehicle's destination on the basis of the position information obtained from the GPS device 16 and the map information stored in the map information storage unit 20A]
	Neither Kumon nor Sorstedt explicitly disclose control information indicating the driving speed and the destination route to be displayed within the virtual road image based on the received information related to the destination route. However Homma discloses, 
	control information indicating the driving speed and the destination route to be displayed within the virtual road image based on the received information related to the destination route [¶0019; display unit 200 can display a vehicle information image such as a vehicle speed and a route guide image including an arrow image for guiding a route, in addition to the superimposed image V to be superimposed on the specified object W of an actual scenery. ¶0029; processing unit 610 displays, as shown in FIG. 2 (a), (b) and (c), the sidewall image V1 on the lane marking line W1 between a traveling lane L1 where the own vehicle 1 is traveling and a passing lane L2, a].
	As disclosed by Homma, in addition to displaying virtual line images (similar to those of Kumon and Sorstedt), navigation route and speed information can also be displayed concurrently. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt with the displaying of navigation route information and vehicle speed as disclosed by Homma in order to display additional relevant information to the user, thereby allowing a user to visually recognize their current speed as well as allowing a user to be properly guided to their destination [Homma ¶0019]. Specifically, although Kumon discloses the system can include a navigation sub-system providing direction to a destination and vehicle sensors that can determine vehicle speed, one of ordinary skill in the art would readily recognize that Homma discloses the ability to display such information with virtual line images which allows a user to view all the information concurrently and thus be better aware of the driving situation. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt) in view of Horihata et al. (US 2021/0104212) (hereinafter Horihata_212).

In regard to claim 11, Kumon in view of Sorstedt discloses the display device of claim 1. Kumon further discloses, 
	wherein the controller is configured to receive information related to a destination route of the vehicle [¶0040; navigation system 20 includes a map information storage unit 20A that stores map information, and the navigation system 20 performs a process that displays the host vehicle's position on a map and provides directions to the host vehicle's destination on the basis of the position information obtained from the GPS device 16 and the map information stored in the map information storage unit 20A]. 
	Neither Kumon nor Sorstedt explicitly disclose wherein the controller is configured to control, based on a turn point existing within a preset distance from a location of the vehicle according to the received information, the display unit to stop displaying the virtual road image and to display an item indicating an exit direction of the turn point, wherein the preset distance comprises a first preset distance and a second preset distance, wherein the controller is further configured to: based on the turn point existing within the first preset distance, control the display unit to display an first item indicating an exit direction of the turn point, and based on the turn point existing between the first preset distance and the second preset distance, control the display unit to display a second item indicating an exit direction of the turn point. However Horihata_212 discloses, 
	wherein the controller is configured to receive information related to a destination route of the vehicle [¶0030; information on a route toward a destination, and the like are displayed by the navigation device]
	wherein the controller is configured to control, based on a turn point existing within a preset distance from a location of the vehicle according to the received information [¶0061; approach section AS is defined to be closer to the guide target point GP than the pre-approach section PAS along the travel route DR. The approach section AS is a section in which the remaining distance Lr to the guide target point GP is between the switch distance L2 and the approach distance L3. ¶0065;  position of the guide target intersection at which the driver is to be make a right/left turn or the like and exit of the vehicle from the guide target intersection], the display unit to stop displaying the virtual road image and to display an item indicating an exit direction of the turn point [¶0054; intersection notification virtual image 13 serving as the non-superimposed virtual image 12 to be temporarily displayed as the displayed guide object 11, and then causes the lane notification virtual image 15, the deceleration notification virtual image 16, the route notification virtual image 17, and the completion notification virtual image each serving as the superimposed virtual image 14 to be sequentially displayed. ¶0057;  TBT display application 50 e ends the display of the intersection notification virtual image 13. Fig.2; the intersection notification virtual image stops being displayed as the vehicle approaches the turn/intersection], 
	wherein the preset distance comprises a first preset distance and a second preset distance [¶0049; individual threshold distances such as a display start distance L1, a switch distance L2, an approach distance L3, an entrance distance L4, and an exit distance L5], wherein the controller is further configured to: 
	based on the turn point existing within the first preset distance [¶0061; approach section AS is defined to be closer to the guide target point GP than the pre-approach section PAS along the travel route DR. The approach section AS is a section in which the remaining distance Lr to the guide target point GP is between the switch distance L2 and the approach distance L3], control the display unit to display an first item indicating an exit direction of the turn point [Fig.2; when at "approach", the display includes directional indicators different from those used for entry wherein the indicators indicate the direction of the turn. ¶0060; when the vehicle A is required to be moved to a rightmost lane before reaching the guide target intersection, the direction notification images 15 b are displayed along respective right ends of the road surface images 15 a], and 
	based on the turn point existing between the first preset distance and the second preset distance [¶0064; entrance section ES is a section in which the remaining distance Lr to the guide target point GP is between the approach distance L3 and the entrance distance L4], control the display unit to display a second item indicating an exit direction of the turn point [Fig.2; at "entry", the display includes directional indicators different from those used for the approach wherein the indicators indicate the direction of the turn. ¶0062; direction notification images 16 b are combined with the road surface images 16 a to continuously represent a lateral direction in which the vehicle A is to be moved to the guide target point GP.].
	Specifically, as noted above and throughout the reference as a whole, Horihata_212 discloses displaying virtual images to a driver of the vehicle wherein the virtual images indicate the road upon which the vehicle is operated (similar to Kumon). As further noted above, Horihata_212 discloses that multiple threshold distances are established wherein as can be seen in Fig.2, during pre-approach an intersection notification virtual image (13) is displayed wherein the image includes lane boundary information and the vehicle's path along the road (similar to the virtual images of Kumon and  Sorstedt). When the intersection/turning point is at first preset distance from the vehicle, the image is changed to an approach image wherein as shown in Fig.2, during approach the intersection notification virtual image (13) is no longer displayed and instead first indicators displayed indicating the direction of the turn. When the intersection/turning point is at within a second distance range including the first distance and a second distance, the display is again changed to an entry image wherein as shown in Fig.2, during entry second indicators different from the first indicators are displayed wherein second indicators also indicate the direction of the turn.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt with the display switching as disclosed by Horihata_212 in order to allow for improved indication of a turn region and displaying of turn instructions to a driver [Horihata_212 ¶0003-¶0004, ¶0011-¶0017, ¶0058-¶0064]. As disclosed by Horihata_212, providing turn instructions and switching the displayed virtual images in the disclosed manner allows a driver to intuitively sense a distance to the guide target intersection. 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt) in view of Horihata et al. (US 2021/0104212) (hereinafter Horihata_212) in view of Yu (US 10,488,215).

In regard to claim 12, Kumon in view of Sorstedt in view of Horihata_212 discloses the display device of claim 11. Kumon in view of Sorstedt in view of Horihata_212 discloses further discloses, 
	wherein the controller is configured to control, based on the turn point existing... the display unit to stop displaying the virtual road image and to display the item [Horihata_212 ¶0056-¶0064].
	See claim 11 for motivation to combine and elaboration on Horihata_212. Neither Kumon nor Sorstedt nor Horihata_212 explicitly disclose based on the turn point existing and a different vehicle located in a preset distance within the road being detected, the display unit to stop displaying the virtual road image and to display the item. However Yu discloses, 
	wherein the controller is configured to control, based on the turn point existing [column 5, lines 26-52;  Panel 2 may include an indicator, such as an arrow or other shape, of the direction of the maneuver and a distance to the maneuver] and a different vehicle located in a preset distance within the road being detected [column 11, lines 25-35; hazard indicator may include a short textual description... “pedestrian”, or “merging vehicle”. column 5, lines 1-14; hazard detection system 116 may additionally predict whether any of the tracked objects are hazardous based on attribute data such as type, size, location, distance, or movement of the tracked objects], the display unit to stop displaying the virtual road image [column 11, line 52 through column 12, line 6; Hazard route overlay 43 is an augmented reality overlay which alters the appearance of route overlay 8 to alert the user to the existence of a potential hazard... and hazard overlay 43 may be displayed in place of overlay 8. Fig.2; route guidance (8) displayed when no hazard is detected. Fig.4; route guidance is not displayed and hazard alert plus directional arrow is displayed] and to display the item [Fig.4; arrow is displayed directing the operator towards the turn].
	Yu discloses that when a vehicle approaches an intersection and navigation information indicates the vehicle is to turn at said intersection, an arrow is displayed. Additionally, as disclosed by Yu potentially hazardous objects are determined based on the relative distance, size, and location of detected objects. As described above and as shown in Fig.2 through Fig.4, a route overlay (8) is generated which represents the route upon which the vehicle is travelling, similar to the displayed lane indicators as disclosed by Horihata_212. Additionally Yu discloses in column 6, line 56 through column 8, line 16 that the overlay may represent lane data and be any shape/size. As further described above, Yu 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt in view of Horihata_212 with the displaying based on detected hazards/objects as disclosed by Yu in order to allow for improved detection and signaling of hazards to a driver, thereby allowing a driver to be readily aware of potential hazards when they are navigating through a turn [Yu Abstract, column 1, lines 55-62, column 4, lines 1-32, column 11, lines 14-56]. 

In regard to claim 13, Kumon in view of Sorstedt in view of Horihata_212 discloses the display device of claim 11. Kumon in view of Sorstedt in view of Horihata_212 further discloses, 
	wherein the controller is configured to control, based on the turn point existing... the display unit to stop displaying the virtual road image and to display the item  [Horihata_212 ¶0056-¶0064].
	See claim 11 for motivation to combine and elaboration on Horihata_212. Neither Kumon nor Sorstedt nor Horihata_212 explicitly disclose based on the turn point existing and an object equal to or greater than a preset area existing in a region on which the virtual road image is displayed, the display unit to stop displaying the virtual road image and to display the item. However Yu discloses,
	wherein the controller is configured to control, based on the turn point existing  [column 5, lines 26-52;  Panel 2 may include an indicator, such as an arrow or other shape, of the direction of the maneuver and a distance to the maneuver] and an object equal to or greater than a preset area existing in a region on which the virtual road image is displayed [column 11, lines 25-35; hazard indicator may include a short textual description... “pedestrian”, or “merging vehicle”. column 5, lines 1-14; hazard detection system 116 may additionally predict whether any of the tracked objects are hazardous based on attribute data such as type, size, location, distance, or movement of the tracked objects. Fig.2 through Fig.4; objects existing on the road], the display unit to stop displaying the virtual road image and to display the item [column 11, line 52 through column 12, line 6; Hazard route overlay 43 is an augmented reality overlay which alters the appearance of route overlay 8 to alert the user to the existence of a potential hazard... and hazard overlay 43 may be displayed in place of overlay 8. Fig.2; route guidance (8) displayed when no hazard is detected. Fig.4; route guidance is not displayed and hazard alert plus directional arrow is displayed] and to display the item [Fig.4; arrow is displayed directing the operator towards the turn].
	See claim 12 for elaboration on Yu. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt in view of Horihata_212 with the displaying based on detected hazards/objects as disclosed by Yu in order to allow for improved detection and signaling of hazards to a driver, thereby allowing a driver to be readily aware of potential hazards when they are navigating through a turn [Yu Abstract, column 1, lines 55-62, column 4, lines 1-32, column 11, lines 14-56]. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt) in view of Wakayanagi et al. (US 2020/0400455) (hereinafter Wakayanagi).

In regard to claim 14, Kumon in view of Sorstedt discloses the display device of claim 1. Neither Kumon nor Sorstedt explicitly disclose, wherein the controller is configure to control, based on either a left lane or a right lane being detected as a lane on which the vehicle is located, the display unit to display the virtual road image based on the detected left or right lane and a width of a previously driven road. However Wakayanagi discloses, 
	wherein the controller is configure to control, based on either a left lane or a right lane being detected as a lane on which the vehicle is located [Fig.14, ¶0121-¶0122; (left and right) traffic lanes L51 and L52... travelable traffic lane determination unit 3 determines that the traffic lane L51 in the road L5 where the vehicle is currently located], the display unit to display the virtual road image based on the detected left or right lane and a width of a previously driven road [Fig.15 through Fig.17; the virtual image is displayed to occupy the entire width of the traveling lane. ¶0061-¶0063; driver support image having the overlap with the travelable traffic lane has the width in the width direction of the traffic lane and extends in the direction in which the traffic lane extends. ¶0052; The feature data regarding the road includes information regarding, for example... a road width classification, the number of traffic lanes, a traffic lane width... feature data acquisition unit 2 may acquire the feature data regarding the road by communicating with a server device storing the feature data or may acquire the feature data regarding the road from a database mounted on the vehicle].
	As disclosed by Wakayanagi, the system can determine what lane a vehicle is travelling on, including on two (left/right) lane roads. The system then accesses lane features from a database (i.e. information from "a previously driven road") including lane width information and displays virtual lane images based thereon wherein the width information and detected lane are used to generate the virtual display image. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt with the displaying of lane information based on width as disclosed by Wakayanagi in order to improve the visibility of the driver and awareness of the driver when understanding the vehicle's current occupied lane [Wakayanagi ¶0061-¶0065]. As disclosed by Wakayanagi, by displaying the lane guidance in the disclosed manner a user is more readily aware of the current lane in which their vehicle is travelling. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumon (US 2020/0309555) in view of Sorstedt et al. (US 2016/0368505) (hereinafter Sorstedt) in view of Horihata et al. (US 2021/0078503) (hereinafter Horihata_503).

In regard to claim 15, Kumon in view of Sorstedt discloses the display device of claim 1. Neither Kumon nor Sorstedt explicitly disclose, wherein the controller is configured to, based on the virtual road image being moved from a first position to a second position, divide a distance from the first position to the second position into a plurality of sections and control the virtual road image to sequentially move through the plurality of the sections. However Horihata_503 discloses, 
	wherein the controller is configured to, based on the virtual road image being moved from a first position to a second position [¶0049; approach instruction section IE1 is an image element 11 e indicating a front side route (i.e., an entry route) to enter a specific point SP (for example, an intersection). ¶0047;  AR route 11 is a guide display object that notifies the driver of the traveling route of the vehicle A (see FIG. 1) based on the route information provided from the navigation information providing unit 21 (see FIG. 1). The AR route 11 is displayed, for example, at an intersection or the like, and clearly indicates to the driver a point (hereinafter, “a specific point SP”) at which a right turn, a left turn, a lane change, or the like is performed. Fig.2 through Fig.3; displayable range image (DA) with virtual markers overlaid on the road moves from a first position to a subsequent position], divide a distance from the first position to the second position into a plurality of sections [¶0052; display of each image element 11 e forming the AR route 11 is changed according to the distance to the specific point SP where the vehicle changes the travelling course. Specifically, the display and non-display of the three image elements 11 e are switched by approaching the specific point SP. ¶0086; AR route 11 is divided into the plurality of image elements 11 e] and control the virtual road image to sequentially move through the plurality of the sections [Fig.2, Fig.3, ¶0008; sequentially showing a display change of an AR route due to approach to an intersection. ¶0052-¶0055; display of each image element 11 e forming the AR route 11 is changed according to the distance to the specific point SP where the vehicle changes the travelling course. Specifically, the display and non-display of the three image elements 11 e are switched by approaching the specific point SP].
	Specifically, as noted above and throughout the reference as a whole, Horihata_503 discloses a device such as a HUD for displaying virtual images overlaid on the road to a driver of a vehicle. As noted above when a vehicle and thus the displayed virtual image is moved from a first position to a second position the virtual elements representing path information are adaptively displayed. Specifically, as shown in Fig.2 a vehicle starts at an initial position and based on the path information the vehicle is set to move to a second position past the intersection, for example. As noted above and as shown in Fig.2, based on the distance from the initial position to the second position (or the "specific point"), the path's distance is divided into a plurality of sections including at least "the approach instruction section IE1, the point section IE2, and the exit instruction section IE3" [¶0048]. As shown in Fig.3, as the vehicle progresses from the initial position to the destination position the projection image (i.e. a "virtual" image) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Kumon in view of Sorstedt with the dividing into sections as disclosed by Horihata_503 in order to allow a route to be easily and clearly recognized by and shown to a driver [Horihata_503 ¶0003-¶0004, ¶0048-¶0056, ¶0084-¶0087]. As disclosed by Horihata_503, dividing a travel path into a plurality of section for sequential display allows for a user to ready recognize the travel path and navigate accordingly. 

Allowable Subject Matter
Claims 21 and 22 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        December 30, 2021